Exhibit 10.1

This Third Amended and Restated Executive Employment Agreement (the “Agreement”)
is entered into on February 25, 2014, to be effective as of January 1, 2014 (the
“Effective Date”), by and between Mylan Inc. (the “Company”) and Robert J. Coury
(the “Executive”).

RECITALS:

WHEREAS, the Company and the Executive are parties to a certain Second Amended
and Restated Executive Employment Agreement dated as of October 24, 2011, and
effective as of January 1, 2012, governing the terms of the Executive’s
employment with the Company as Executive Chairman (the “Prior Agreement”); and

WHEREAS, the Company wishes to retain the Executive as Executive Chairman beyond
the term of the Prior Agreement, and accordingly the parties wish to set forth
the terms of his continued employment and to amend and restate the Prior
Agreement effective as of the Effective Date.

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

1.          Employment of Executive; Position and Duties.  The Executive shall
continue to serve as a member of the Board of Directors (the “Board”) of the
Company, and the Executive shall continue to be employed by the Company as
Executive Chairman of the Company. In the role of Executive Chairman, the
Executive shall have such duties, roles and responsibilities consistent with
such position as are described on Schedule A hereto or as are otherwise agreed
upon from time to time by the Executive and the Board. The Executive shall
report directly to the Board. Unless the Executive determines otherwise, the
Executive’s principal office shall be in the Pittsburgh metropolitan area.

2.          Effective Date; Term of Employment.  This Agreement shall commence
and be effective (and, except as provided herein, the Prior Agreement shall
cease to be effective) as of the Effective Date, and shall terminate at the
close of business on the fifth anniversary of the Effective Date, unless sooner
terminated in accordance with the terms of this Agreement or extended by mutual
agreement of the parties (the period during which this Agreement is effective
being referred to as the “Term of Employment”).

3.          Executive’s Compensation.  During the Term of Employment, the
Executive’s “Compensation” shall include the following:

(a)        Annual Base Salary.  The Executive’s annual base salary as of the
Effective Date shall be equal to $1,350,000, payable in accordance with the
Company’s normal payroll practices for its executive officers. The Executive’s
base salary may be increased from time to time at the discretion of the Board
(or any committee thereof having authority over executive compensation (the
“Committee”)) and once increased may not be decreased except for across the
board reductions applied to all senior executives of the Company (provided,
however, that (i) the Executive’s base salary will not be reduced below
$1,350,000 and (ii) any reduction in the Executive’s base salary



--------------------------------------------------------------------------------

 

2

 

will not be proportionately greater than the reduction to the base salaries of
the other senior executives). The base salary as in effect from time to time in
accordance with this Agreement shall be referred to as the “Base Salary.”

(b)        Annual Bonus.  The Executive shall be eligible to participate in the
Company’s annual executive incentive or bonus plan as in effect from time to
time, with the opportunity to receive an annual award in respect of each fiscal
year of the Company ending during the Term of Employment in accordance with the
terms and conditions of such plan, with a minimum target equal to 125% of the
highest Base Salary during such year. In no event will the Company exercise
negative discretion to reduce the Executive’s bonus below the amount payable
based on the achievement of the pre-determined performance metrics unless such
negative discretion is applied to all senior executives of the Company and the
negative discretion is not proportionately greater as applied to the Executive.
Such bonus shall be paid no later than March 15th of the year following the year
in which the annual award is no longer subject to a substantial risk of
forfeiture, which, unless otherwise agreed to in writing by the parties, shall
be the last day of the applicable performance year (subject to confirmation that
the applicable performance goals have been achieved as of such date).

(c)        One-Time Performance-Based Incentive and Retention Award.  In order
to ensure that the Company has the benefit of the Executive’s leadership during
the implementation and execution of its previously announced five-year business
plan and in its development of a long-range strategy and business goals for the
Company following such five-year period, the Executive shall be granted the
compensation described below:

(i)        The Board has adopted the Company’s One-Time Special Five-Year
Performance-Based Realizable Value Incentive Program (the “One-Time
Performance-Based Incentive Program”) pursuant to which awards are granted under
the Company’s 2003 Long Term Incentive Plan (the “Plan”). On the date hereof,
the Executive shall be granted 1,000,000 stock appreciation rights pursuant to
the One-Time Performance-Based Incentive Program (the “One-Time
Performance-Based Incentive Award”) in accordance with the terms of the award
agreement attached hereto as Schedule B (the “Award Agreement”). Solely for
purposes of the One-Time Performance-Based Incentive Award, the Executive’s
service as a member of the Board in any capacity shall be deemed for all
purposes of such award to be employment with the Company. The Company represents
that the terms of the Award Agreement are consistent with the terms of the Plan.

(ii)        Subject to the Executive’s continuous employment with the Company
through December 31, 2016 (the “Retention Date”) or as otherwise provided in
Section 8, the Executive shall receive a lump sum cash payment of $20 million no
later than ten days following the Retention Date (the “Retention Incentive
Award”).

(d)        Fringe Benefits and Expense Reimbursement.  The Executive shall
continue to receive such benefits and perquisites of employment as were provided
to the Executive immediately prior to the Effective Date. Because of persistent
and serious



--------------------------------------------------------------------------------

 

3

 

security concerns, the Executive shall continue to be entitled to usage of the
Company’s aircraft for the Executive and the Executive’s family for business and
personal purposes. The Company shall reimburse the Executive for all ordinary
and necessary business expenses in accordance with established Company policy
and procedures. Notwithstanding anything herein to the contrary, for purposes of
this Section 3(d), the Term of Employment shall be deemed to continue during any
period in which the Executive serves as an employee and Chairman of the Board
(whether or not Executive Chairman of the Board).

(e)        Long-Term Compensation.  During the Term of Employment, in addition
to the compensation described in Sections 3(a), 3(b), 3(c) and 3(d), the
Executive shall be eligible to participate in long-term incentive and equity
plans of the Company as in effect from time to time, on a basis determined in
the sole discretion of the Committee.

4.          Confidentiality.  The Executive recognizes and acknowledges that the
business interests of the Company and its subsidiaries, parents and affiliates
(collectively, the “Affiliated Companies”) require a confidential relationship
between the Company and the Executive and the fullest protection and
confidential treatment of the financial data, customer information, supplier
information, market information, marketing and/or promotional techniques and
methods, pricing information, purchase information, sales policies, employee
lists, policy and procedure information, records, advertising information,
computer records, trade secrets, know-how, plans and programs, sources of supply
and other knowledge of the business of the Affiliated Companies (all of which
are hereinafter jointly termed “Confidential Information”) which have or may in
whole or in part be conceived, learned or obtained by the Executive in the
course of the Executive’s employment with the Company. Accordingly, the
Executive agrees to keep secret and treat as confidential all Confidential
Information whether or not copyrightable or patentable, and agrees not to
knowingly use or aid others in learning of or using any Confidential Information
except in the ordinary course of business and in furtherance of the Company’s
interests. During the Term of Employment and at all times thereafter, except
insofar as the Executive believes in good faith that disclosure is consistent
with the Company’s business interests:

(a)        The Executive will not knowingly disclose any Confidential
Information to anyone outside the Affiliated Companies;

(b)        The Executive will not make copies of or otherwise knowingly disclose
the contents of documents containing or constituting Confidential Information;

(c)        As to documents which are delivered to the Executive or which are
made available to him as a necessary part of the working relationships and
duties of the Executive within the business of the Company, the Executive will
treat such documents confidentially and will treat such documents as proprietary
and confidential, not to be knowingly reproduced, disclosed or used without
appropriate authority of the Company;

(d)        The Executive will not knowingly advise others that the information
and/or know-how included in Confidential Information is known to or used by the
Company; and



--------------------------------------------------------------------------------

 

4

 

(e)        The Executive will not in any manner knowingly disclose or use
Confidential Information for the Executive’s own account and will not knowingly
aid, assist or abet others in the use of Confidential Information for their
account or benefit, or for the account or benefit of any person or entity other
than the Company.

The obligations set forth in this paragraph are in addition to any other
agreements the Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law. Anything herein
to the contrary notwithstanding, the provisions of this Section 4 shall not
apply (i) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Executive to disclose or make
accessible any information, (ii) with respect to any other litigation,
arbitration or mediation involving this Agreement or other agreement between the
Executive or the Company or its affiliates, including, but not limited to, the
enforcement of any such agreement, (iii) as to information that becomes
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 4 or (iv) as to
information that is or becomes available to the Executive on a non-confidential
basis from a source which is entitled to disclose it to the Executive.

5.          Non-Competition and Non-Solicitation.  The Executive agrees that
during the Term of Employment and for a period ending two (2) years after the
Executive ceases to be employed by the Affiliated Companies (a “Termination of
Employment”) for any reason:

(a)        The Executive shall not whether for himself or for any other person,
company, corporation or other entity be or become associated in any way
(including but not limited to the association set forth in (i)-(vii) of this
subsection) with any business or organization which is directly or indirectly
engaged in the research, development, manufacture, production, marketing,
promotion or sale of any product the same as or similar to those of the
Affiliated Companies, or which competes or has announced an intention to compete
in any line of business with the Affiliated Companies. Notwithstanding the
foregoing, the Executive may during the period in which this paragraph is in
effect own stock or other interests in corporations or other entities that
engage in businesses the same or substantially similar to those engaged in by
the Affiliated Companies, provided that the Executive does not, directly or
indirectly (including without limitation as the result of ownership or control
of another corporation or other entity), individually or as part of a group (as
that term is defined in Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder) (i) control or
have the ability to control the corporation or other entity, (ii) provide to the
corporation or entity, whether as an executive, consultant or otherwise, advice
or consultation, (iii) provide to the corporation or entity any confidential or
proprietary information regarding the Affiliated Companies or its businesses or
regarding the conduct of businesses similar to those of the Affiliated
Companies, (iv) hold or have the right by contract or arrangement or
understanding with other parties to hold a position on the board of directors or
other governing body of the corporation or entity or have the right by contract
or arrangement or understanding with other parties to elect one or more persons
to any such position, (v) hold a position as an officer of the corporation or
entity, (vi) have the purpose to change or influence the



--------------------------------------------------------------------------------

 

5

 

control of the corporation or entity (other than solely by the voting of his
shares or ownership interest) or (vii) have a business or other relationship, by
contract or otherwise, with the corporation or entity other than as a passive
investor in it; provided, however, that the Executive may vote his shares or
ownership interest in such manner as he chooses provided that such action does
not otherwise violate the prohibitions set forth in this sentence.

(b)        The Executive will not either for himself or for any other person,
partnership, firm, company, corporation or other entity, contact, solicit,
divert or take away any of the customers or suppliers of the Affiliated
Companies.

(c)        The Executive will not solicit, entice or otherwise induce any
employee of the Affiliated Companies to leave the employ of the Affiliated
Companies for any reason whatsoever; nor will the Executive knowingly aid,
assist or abet any other person or entity in soliciting or hiring any employee
of the Affiliated Companies, nor will the Executive otherwise interfere with any
contractual or other business relationships between the Affiliated Companies and
its employees.

6.          Severability.  Should a court of competent jurisdiction determine
that any section or sub-section of this Agreement is unenforceable because one
or all of them are vague or overly broad, the parties agree that this Agreement
may and shall be enforced to the maximum extent permitted by law. It is the
intent of the parties that each section and sub-section of this Agreement be a
separate and distinct promise and that unenforceability of any one subsection
shall have no effect on the enforceability of another.

7.          Injunctive Relief.  The parties agree that in the event of the
Executive’s material violation of Sections 4 and/or 5 of this Agreement or any
subsection thereunder, that the damage to the Company will be irreparable and
that money damages will be difficult or impossible to ascertain. Accordingly, in
addition to whatever other remedies the Company may have at law or in equity,
the Executive recognizes and agrees that the Company shall be entitled to a
temporary restraining order and a temporary and permanent injunction enjoining
and prohibiting any acts not permissible pursuant to this Agreement.

8.          Termination of Employment.

(a)        Resignation.  The Executive may resign from employment, whether or
not the Executive resigns from the Board in connection with such resignation,
without Good Reason (as defined below) at any time upon thirty (30) days written
notice to the Company. During the thirty (30)-day period following the date on
which the Executive gives notice, the Executive will make himself available to
continue to perform the duties specified in Schedule A and will use his
reasonable best efforts to effect a smooth and effective transition to the
person (if any) who will replace the Executive. The Company reserves the right
to accelerate the effective date of the Executive’s resignation. If the
Executive resigns without Good Reason (whether during or after the Term of
Employment or before or after a Change in Control (as defined in the T&S
Agreement (as defined below))), then the Executive shall be provided with wages
and benefits through the effective date of the Executive’s resignation and any
vested benefits payable



--------------------------------------------------------------------------------

 

6

 

to the Executive under plans and agreements of the Company or any predecessor to
the Company and any amounts payable to Executive under any agreement between the
Executive and any of the Affiliated Companies, including but not limited to the
Retirement Benefit Agreement entered into by and between the Executive and the
Company, as amended from time to time (collectively the “Accrued Benefits”) and
the other payments and benefits described in Sections 8(c)(i) and 8(c)(ii)
below, which shall be provided in accordance with the terms of such Sections.

The Executive will continue to be bound by all provisions of this Agreement that
survive the Executive’s Termination of Employment.

(b)        Termination for Cause.  The Company may terminate the Executive’s
employment for Cause, upon which the Executive shall immediately resign from the
Board. For purposes of this Agreement, “Cause” shall mean: (1) the Executive’s
willful and continued gross neglect of duties (other than resulting from
incapacity due to physical or mental illness or following the Executive’s
delivery of a Notice of Termination for Good Reason (as defined herein)),
(2) the willful engaging by the Executive in illegal conduct that is materially
and demonstrably injurious to the Company or (3) the willful engaging by the
Executive in gross misconduct that is materially and demonstrably injurious to
the Company which, in the case of clauses (1) and (3), has not been cured within
30 days after a written demand for substantial performance is delivered to the
Executive by the Board that specifically identifies the manner in which the
Board believes that the Executive has grossly neglected his duties or has
engaged in gross misconduct. No act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board (excluding the Executive, if the Executive is a member of the
Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, Cause exists and
specifying the particulars thereof in detail. In the event of a dispute
concerning the existence of “Cause,” any claim by the Executive that “Cause”
does not exist shall be presumed correct unless the Company establishes by clear
and convincing evidence that Cause exists. If the Executive is terminated for
Cause (whether during or after the Term of Employment or before or after a
Change in Control (as defined in the T&S Agreement)), then, the Executive shall
be provided with the Accrued Benefits and the other payments and benefits
described in Sections 8(c)(i) and 8(c)(ii) below, which shall be provided in
accordance with the terms of such Sections.



--------------------------------------------------------------------------------

 

7

 

(c)        Termination of Employment With Good Reason or Without Cause.  If the
Executive experiences a Termination of Employment with Good Reason or the
Executive experiences a Termination of Employment by the Company without Cause
(in either case, during or after the Term of Employment or before or after a
Change in Control (as defined in the T&S Agreement)), whether or not the
Executive resigns from the Board in connection with such termination, then:

(i)        the Executive shall be paid (a) the Accrued Benefits, (b) an amount
(the “Severance Amount”) equal to three (3) times the Executive’s “Annual Cash
Compensation,” as hereafter defined, and (c) a prorated annual bonus for the
fiscal year in which the Executive’s Termination of Employment occurs (the “Pro
Rata Bonus”), such Pro Rata Bonus to be determined by reference to the bonus
that the Executive would have earned under Section 3(b) based on actual
performance for the relevant fiscal year had the Executive’s employment not
terminated, with the resulting amount pro-rated to reflect the number of days
elapsed in the fiscal year, through and including the date on which the
Executive’s Termination of Employment occurs. The Severance Amount shall be paid
in a lump sum within ten days after the date of the Executive’s Termination of
Employment, and the Pro-Rata Bonus shall be paid at the time such annual bonus
would have been paid had the Executive remained employed through such payment
date (provided, in each case, that if required by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to avoid the imposition of
additional taxes, payment shall be delayed to the date that is six (6) months
following the date on which the Executive’s Termination of Employment occurs).
For purposes of this Section 8(c)(i), the Executive’s “Annual Cash Compensation”
shall mean the sum of (I) the Executive’s Base Salary as in effect immediately
prior to January 1, 2012 plus (II) the higher of (x) the average annual bonus
awarded to the Executive with respect to the three fiscal years immediately
preceding January 1, 2012 and (y) the Executive’s target bonus for fiscal year
2011;

(ii)        for three years following Termination of Employment (the “Welfare
Benefit Continuation Period”), the Company shall continue to provide benefits
(other than the benefits specifically provided for in the immediately following
sentence) to the Executive and/or the Executive’s dependents at least equal to
those that were provided to them (taking into account any required employee
contributions, co-payments and similar costs imposed on the Executive and the
Executive’s dependents and the tax treatment of participation in the plans,
programs, practices and policies by the Executive and the Executive’s
dependents) by or on behalf of the Company and/or any affiliate in accordance
with the benefit plans, programs, practices and policies (including those
provided under this Agreement) in effect immediately prior to the Executive’s
Termination of Employment or, if more favorable to the Executive, as in effect
any time thereafter with respect to the chief executive officer of the Company
and his or her dependents; provided, however, that, if the Executive becomes
reemployed with another employer and is eligible to receive such benefits under
another employer provided plan, program, practice or policy, the medical and
other



--------------------------------------------------------------------------------

 

8

 

welfare benefits described herein shall be secondary to those provided under
such other plan, program, practice or policy during such applicable period of
eligibility (the “Welfare Benefit Continuation Payments”). For the avoidance of
doubt, following the Welfare Benefit Continuation Period, the Executive shall
participate in the Supplemental Health Insurance Plan (or other successor or
replacement plan provided to current or former executive officers of the
Company) on the terms and conditions set forth in such plan, and shall make
premium contributions on the same basis as other participants in such plan. The
parties agree to cooperate such that the Welfare Benefit Continuation Payments
and the benefits provided under the Supplemental Health Insurance Plan are, to
the extent practicable, provided in a manner so as to minimize adverse tax
consequences to the Company under Section 4980D of the Code. For a period of
three years after the Executive’s Termination of Employment, the Executive shall
be entitled to use of corporate aircraft comparable to that made available to
the Executive immediately prior to the Executive’s Termination of Employment for
his personal use for an aggregate of 70 hours per year (defined by wheels-up
with the Executive and/or the Executive’s family on the aircraft). As soon as
practicable following the end of each anniversary of the date of the Executive’s
Termination of Employment (but no later than December 31 of the applicable
calendar year), the Company shall pay the Executive the value of any unused
aircraft benefits provided pursuant to the previous sentence, with each hour
valued at $8,650 (such value to be increased by 8% per year (compounded)
commencing in 2007). Notwithstanding the foregoing, if the Company and the
Executive agree that it is required by Section 409A of the Code to avoid the
imposition of additional taxes, the provision of any benefits pursuant to this
subsection (ii) shall not begin until the date that is six (6) months following
the date on which the Executive’s Termination of Employment occurs and the
Company shall reimburse the Executive for reasonable costs incurred by the
Executive to independently obtain such benefits during the six (6) months
following the date on which such Termination of Employment occurs (with the cost
of airplane use described above being deemed reasonable for this purpose). The
benefits and allowances referred to in this subsection (ii) (including the
Welfare Benefit Continuation Payments) are collectively referred to as the
“Employee Benefit Continuation Payments.” Anything herein to the contrary
notwithstanding, for purposes of this Section 8(c)(ii), the Executive’s
Termination of Employment will be deemed to occur as of the date that the Term
of Employment is deemed to end for purposes of Section 3(d);

(iii)      (a) all then outstanding equity-based awards held by the Executive
that were granted prior to January 1, 2014 shall become fully vested,
exercisable and free of restrictions, (b) all then outstanding equity-based
awards held by the Executive that were granted on or following January 1, 2014
shall be treated in accordance with the terms of the awards, and (c) all then
outstanding stock options previously granted to the Executive shall remain
exercisable for the period of time prescribed under the terms of the applicable
stock option grant. To the extent any such equity-based awards are subject to
Section 409A of the Code, they shall be paid or settled in accordance with their
terms prior to giving effect to this Section 8(c)(iii) to the extent necessary
to avoid the imposition of any tax or tax penalty under Section 409A of the
Code;



--------------------------------------------------------------------------------

 

9

 

(iv)       any outstanding portion of the One-Time Performance-Based Incentive
Award shall become immediately vested and exercisable (without regard to
Section 7 of the Award Agreement), and may be exercisable (in whole or in part
for any number of whole shares) at any time prior to and including the Final
Vesting Date (as defined in the Award Agreement) by written notice to the
Company as provided in the Award Agreement. As soon as practicable (but no later
than 10 days) following such exercise, the Company shall issue or transfer to
the Executive the number of shares of the Company’s common stock to which the
Executive is entitled under Section 3 of the Award Agreement (provided that for
this purpose, the “Final Vesting Date” in the Award Agreement shall be deemed to
be the date the Executive delivers notice of exercise), which shares shall not
be subject to any vesting requirements under Section 7 of the Award Agreement.
For the avoidance of doubt, in determining such number of shares, the aggregate
value determined under Section 2 of the Award Agreement shall be divided by the
closing price of shares of the Company’s common stock on the NASDAQ National
Market (“NASDAQ”) (or such other exchange on which the company’s common stock is
then listed) on the date of exercise. Notwithstanding the foregoing, if at any
time following the Executive’s Termination of Employment as described in this
Section 8(c) and prior to the Final Vesting Date the closing price of a share of
the Company’s common stock on the NASDAQ (or such other exchange on which the
Company’s common stock is then listed) equals or exceeds the Maximum Share Value
(as defined in the Award Agreement), the Executive shall be deemed to give
notice of exercise and any outstanding and unexercised portion of the One-Time
Performance-Based Incentive Award shall be automatically exercised as of such
date in accordance with this Section 8(c)(iv);

(v)        in the event the Executive holds any Early Exercise Shares (as
defined in the Award Agreement) pursuant to the One-Time Performance-Based
Incentive Award, such Early Exercise Shares shall become immediately vested and
nonforfeitable;

(vi)       if the Executive experiences a Termination of Employment as described
in this Section 8(c) prior to December 31, 2016, the Retention Incentive Award
shall be paid in a lump sum within ten days after the date of such Termination
of Employment (provided that if required by Section 409A of the Code to avoid
the imposition of additional taxes, payment shall be delayed to the date that is
six (6) months following the date on which the Executive’s Termination of
Employment occurs); and

(vii)       the Executive will continue to be bound by all provisions of this
Agreement that survive Termination of Employment.



--------------------------------------------------------------------------------

 

10

 

“Good Reason” shall mean: (1) the assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position as Executive Chairman
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 1 of this Agreement, or
any other diminution in such position (or removal from such position),
authority, duties, responsibilities or conditions of employment (whether or not
occurring solely as a result of the Company’s ceasing to be a publicly traded
entity or becoming a subsidiary or a division of a publicly traded entity), in
each case excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; (2) failure to nominate the
Executive as a member of the Board, removal of the Executive from (or failure to
re-elect the Executive to) the position of Executive Chairman of the Board, or
the appointment of an individual other than the Executive to serve as Chairman
of the Board; (3) any failure by the Company to comply with any of the
provisions of Section 3 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive; (4) the
Company’s requiring the Executive to be based at any office or location other
than as provided in Section 1 of this Agreement; (5) any failure by the Company
to comply with and satisfy Section 16 of this Agreement; or (6) any other breach
of this Agreement by the Company, excluding for this purpose an isolated,
insubstantial and inadvertent breach that is not taken in bad faith and that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive. Notwithstanding the foregoing, solely for purposes of equity awards
held by the Executive and outstanding as of the date immediately prior to
January 1, 2012, the Good Reason definition under the Amended and Restated
Executive Employment Agreement by and between the Executive and the Company,
dated as of April 3, 2006, as amended December 22, 2008, shall continue to apply
to such awards.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder. In connection with any dispute regarding the existence of Good
Reason, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes by clear and convincing evidence that
Good Reason does not exist.

(d)        Death.  The employment of the Executive shall automatically terminate
upon the Executive’s death. Upon such Termination of Employment as a result of
death (whether during or after the Term of Employment or before or after a
Change in Control (as defined in the T&S Agreement)), the Company shall pay or
provide to the Executive’s estate or beneficiaries (i) the Accrued Benefits,
(ii) a pro-rated target annual bonus (the “Pro Rata Target Bonus”) equal to
(I) the target bonus for the year in which Termination of Employment occurs,
multiplied by (II) a fraction, the numerator of which shall be the number of
days elapsed in such fiscal year through and including the date on which the
Executive’s Termination of Employment occurs, and the denominator of which shall
be the number 365, (iii) the Severance Amount reduced (but not below zero) by
any death benefits to which the Executive’s estate or beneficiaries are entitled
pursuant to plans or arrangements of the Company (the “Modified Severance
Amount”), (iv) the Welfare Benefit Continuation Payments and (v) in the event of
such Termination of Employment prior to December 31, 2016, the Retention
Incentive Award. Upon the Executive’s Termination of Employment as a result of
the Executive’s death, the Pro Rata



--------------------------------------------------------------------------------

 

11

 

Target Bonus, the Modified Severance Amount and, if applicable, the Retention
Incentive Award, shall be paid in a lump sum to the Executive’s estate or
beneficiaries within ten (10) days after the Executive’s Termination of
Employment. In addition, upon such Termination of Employment, the Executive
shall be entitled to the accelerated vesting and exercisability of any
outstanding portion of the One-Time Performance-Based Incentive Award, as
provided in Sections 8(c)(iv) and 8(c)(v).

(e)        Disability.  The Executive’s employment shall terminate automatically
in the event of the Executive’s Disability. Upon such Termination of Employment
as a result of Disability (whether during or after the Term of Employment or
before or after a Change in Control (as defined in the T&S Agreement)), the
Company shall pay or provide to the Executive (i) the Accrued Benefits, (ii) the
Pro Rata Target Bonus, (iii) the Severance Amount, (iv) the Employee Benefit
Continuation Payments and (v) in the event of such Termination of Employment
prior to December 31, 2016, the Retention Incentive Award. Upon the Executive’s
Termination of Employment as a result of Disability, the Pro Rata Target Bonus
and, if applicable, the Retention Incentive Award, shall be paid in a lump sum
to the Executive within ten (10) days after the Executive’s Termination of
Employment (or, if required by Section 409A of the Code to avoid the imposition
of additional taxes, on the date that is six (6) months following the date on
which the Executive’s Termination of Employment occurs). Upon the Executive’s
Termination of Employment as a result of Disability, the Severance Amount shall
be paid over a period of three (3) years following such Termination of
Employment in accordance with regular payroll practices or, if required by
Section 409A of the Code to avoid the imposition of additional taxes, the
Company shall pay to the Executive a lump sum payment on the date that is six
(6) months following the date on which the Executive’s Termination of Employment
occurs equal to one-sixth (1/6th) of the Severance Amount and then, for a period
of two and one-half years following such lump sum payment date, shall continue
to pay to the Executive the remainder of the Severance Amount in accordance with
regular payroll practices. In addition, upon such Termination of Employment, the
Executive shall be entitled to the accelerated vesting and exercisability of any
outstanding portion of the One-Time Performance-Based Incentive Award, as
provided in Sections 8(c)(iv) and 8(c)(v). “Disability” shall mean the
Executive’s inability to perform his duties hereunder due to any medically
determinable mental, physical or emotional impairment which can be expected to
last for at least twelve (12) consecutive months and which constitutes a
Disability within the meaning of Treasury Regulation Section 1.409A-3(i)(4).

(f)        Return of Company Property.  Upon the Executive’s Termination of
Employment for any reason, the Executive shall promptly return to the Company
all records, memoranda, files, notes, papers, correspondence, reports,
documents, books, diskettes, hard drives, electronic files, and all copies or
abstracts thereof that the Executive has concerning the Company’s business. The
Executive shall also promptly return all keys, identification cards or badges
and other Company property. Anything to the contrary notwithstanding, nothing in
this Section 8(f) shall prevent the Executive from retaining a home computer and
security system, papers and other materials of a personal nature, including
personal diaries, calendars and contact lists, information relating to the
Executive’s compensation or relating to reimbursement of expenses,



--------------------------------------------------------------------------------

 

12

 

information that the Executive reasonably believes may be needed for tax
purposes, and copies of plans, programs and agreements relating to the
Executive’s employment, subject to the Executive’s compliance with Section 4.

(g)        No Duty to Mitigate; Disputes.  There shall be no requirement on the
part of the Executive to seek other employment or otherwise mitigate damages in
order to be entitled to the full amount of any payments and benefits to which
the Executive is otherwise entitled under the contract, and the amount of such
payments and benefits shall not be subject to any set off or reduced by any
compensation or benefits received by the Executive from other employment. The
Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
forfeiture, set-off, counterclaim, recoupment, defense, or other claim, right or
action that the Company may have against the Executive or others, whether based
on contractual, fiduciary or other claims. In the event of any dispute between
the Executive and the Company regarding the Executive’s right to payment under
this Section 8 or otherwise, except as set forth below, the Company agrees that,
notwithstanding any such dispute, the Company will not for any reason withhold
payment of any amounts that the Executive would have been entitled to receive
under Section 8(a) of this Agreement or otherwise had his employment ended by
reason of resignation thereunder.

(h)        Cooperation.  Upon the Executive’s Termination of Employment for any
reason, the Company and the Executive shall mutually cooperate with each other
in connection with the preparation of a press release or other public
announcement relating to such Termination of Employment.

9.         Indemnification.  The Company shall maintain D&O liability coverage
pursuant to which the Executive shall be a covered insured. The Executive shall
receive indemnification in accordance with the Company’s Bylaws in effect as of
the date of this Agreement. Such indemnification shall be contractual in nature
and shall remain in effect notwithstanding any future change to the Company’s
Bylaws.

To the extent not otherwise limited by the Company’s Bylaws in effect as of the
date of this Agreement, in the event that the Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that he is or was an officer, employee or agent of, or is or was
serving the Company or any subsidiary of the Company, or is or was serving at
the request of the Company or another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, the Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by law against all expenses, liabilities and losses (including
attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by the
Executive in connection therewith. Such right shall be a contract right and
shall include the right to be paid by the Company expenses incurred in defending
any such proceeding in advance of its final



--------------------------------------------------------------------------------

 

13

 

disposition; provided, however, that the payment of such expenses incurred by
the Executive in his capacity as a director or officer (and not in any other
capacity in which service was or is rendered by the Executive while a director
or officer, including, without limitation, service to an employee benefit plan)
in advance of the final disposition of such proceeding will be made only upon
delivery to the Company of an undertaking, by or on behalf of the Executive, to
repay all amounts to Company so advanced if it should be determined ultimately
that the Executive is not entitled to be indemnified under this section or
otherwise.

Promptly after receipt by the Executive of notice of the commencement of any
action, suit or proceeding for which the Executive may be entitled to be
indemnified, the Executive shall notify the Company in writing of the
commencement thereof (but the failure to notify the Company shall not relieve it
from any liability which it may have under this Section 9 unless and to the
extent that it has been prejudiced in a material respect by such failure or from
the forfeiture of substantial rights and defenses). If any such action, suit or
proceeding is brought against the Executive and he notifies the Company of the
commencement thereof, the Company will be entitled to participate therein, and,
to the extent it may elect by written notice delivered to the Executive promptly
after receiving the aforesaid notice from the Executive, to assume the defense
thereof with counsel reasonably satisfactory to the Executive, which may be the
same counsel as counsel to the Company. Notwithstanding the foregoing, the
Executive shall have the right to employ his own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of the Executive
unless (i) the employment of such counsel shall have been authorized in writing
by the Company, (ii) the Company shall not have employed counsel reasonably
satisfactory to the Executive to take charge of the defense of such action
within a reasonable time after notice of commencement of the action or (iii) the
Executive shall have reasonably concluded, after consultation with counsel to
the Executive, that a conflict of interest exists which makes representation by
counsel chosen by the Company not advisable (in which case the Company shall not
have the right to direct the defense of such action on behalf of the Executive),
in any of which events such fees and expenses of one additional counsel shall be
borne by the Company.

Anything in this Section 9 to the contrary notwithstanding, the Company shall
not be liable for any settlement of any claim or action effected without its
written consent.

10.        Legal Fees.  Notwithstanding anything to the contrary in Section 9 of
this Agreement, the Company shall reimburse the Executive for all costs
(including but not limited to reasonable legal fees and expenses) incurred by
the Executive in disputing in good faith any issue hereunder relating to the
termination of the Executive’s employment, in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement or any agreement or
arrangement referenced herein, or, to the extent attributable to the application
of Section 4999 of the Internal Revenue Code to any payment or benefit provided
hereunder, in connection with any tax audit or proceeding. Such reimbursements
shall be made promptly upon delivery of the Executive’s written request for
payment accompanied by appropriate evidence of the costs so incurred. In
addition, the Company shall pay or reimburse Executive for all reasonable legal,
consulting and other fees and expenses incurred by Executive in connection with
the preparation, negotiation and execution of this Agreement.



--------------------------------------------------------------------------------

 

14

 

11.      Other Agreements.  The rights and obligations contained in this
Agreement are in addition to and not in place of any rights or obligations
contained in any other agreements between the Executive and the Company.
Notwithstanding the foregoing, the Executive hereby acknowledges that he
previously irrevocably waived his rights to any payments or benefits to which he
might otherwise become entitled pursuant to Sections 3(a) and 3(e) of the
Transition and Succession Agreement dated as of December 2, 2004 between the
Company and the Executive, as amended (the “T&S Agreement”), it being understood
and agreed that the benefits provided in Section 8 hereto (and Section 3(b) of
the T&S Agreement) shall be provided in accordance with their terms after the
occurrence of a Change in Control (as defined in the T&S Agreement).

12.      Notices.  All notices hereunder to the parties hereto shall be in
writing sent by certified mail, return receipt requested, postage prepaid, and
by fax (receipt confirmed), addressed to the respective parties at the following
addresses:

COMPANY:

Mylan Inc.

1500 Corporate Drive

Canonsburg, PA 15317

Attention: Senior Vice President and Global General Counsel

Fax: 724-514-1871

EXECUTIVE:

The Executive’s most recent home address or fax number on file with the Company.

Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.

13.      Withholding.  All payments required to be made by the Company hereunder
to the Executive or his dependents, beneficiaries, or estate will be subject to
the withholding of such amounts relating to tax and/or other payroll deductions
as may be required by law.

14.      Modification and Waiver.  This Agreement may not be changed or
terminated orally, nor shall any change, termination or attempted waiver of any
of the provisions contained in this Agreement be binding unless in writing and
signed by the party against whom the same is sought to be enforced, nor shall
this section itself by waived verbally. This Agreement may be amended only by a
written instrument duly executed by or on behalf of the parties hereto.

15.      Construction of Agreement.  This Agreement and all of its provisions
were subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.

16.      Successors and Assigns.  This Agreement and all of its provisions,
rights and obligations shall be binding upon and inure to the benefit of the
parties hereto and the



--------------------------------------------------------------------------------

 

15

 

Company’s successors and assigns. This Agreement may be assigned by the Company
to any person, firm or corporation which shall become the owner of substantially
all of the assets of the Company or which shall succeed to the business of the
Company; provided, however, that in the event of any such assignment the Company
shall obtain an instrument in writing from the assignee in which such assignee
assumes the obligations of the Company hereunder and shall deliver an executed
copy thereof to the Executive. No right or interest to or in any payments or
benefits hereunder shall be assignable by the Executive; provided, however, that
this provision shall not preclude him from designating one or more beneficiaries
to receive any amount that may be payable after his death and shall not preclude
the legal representative of his estate from assigning any right hereunder to the
person or persons entitled thereto under his will or, in the case of intestacy,
to the person or persons entitled thereto under the laws of intestacy applicable
to his estate. The term “beneficiaries” as used in this Agreement shall mean a
beneficiary or beneficiary or beneficiaries so designated to receive any such
amount, or if no beneficiary has been so designated, the legal representative of
the Executive’s estate. No right, benefit, or interest hereunder, shall be
subject to anticipation, alienation, sale, assignment, encumbrance, charge,
pledge, hypothecation, or set-off in respect of any claim, debt, or obligation,
or to execution, attachment, levy, or similar process, or assignment by
operation of law. Any attempt, voluntary or involuntary, to effect any action
specified in the immediately preceding sentence shall, to the full extent
permitted by law, be null, void, and of no effect.

17.      Choice of Law and Forum.  This Agreement, the T&S Agreement and the
Award Agreement shall be construed and enforced according to, and the rights and
obligations of the parties shall be governed in all respects by, the laws of the
State of New York. The parties irrevocably submit to the exclusive jurisdiction
of the state and federal courts located in New York County, New York solely in
respect of the interpretation and enforcement of the provisions of this
Agreement, the T&S Agreement and the Award Agreement, and in respect of the
transactions contemplated by this Agreement, by the T&S Agreement and by the
Award Agreement, and hereby waive, and agree not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement of this
Agreement, the T&S Agreement or the Award Agreement, that it is not subject to
this Agreement or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement, the T&S Agreement or the Award Agreement may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a court. The parties hereby consent to and grant any such court
exclusive jurisdiction over the person of such parties and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 12 or in such other manner as may be permitted by law, shall be valid
and sufficient service thereof. The Executive and the Company (on its behalf and
on behalf of its affiliates) each hereby waives any right to a trial by jury
with respect to any dispute described in this Section 17; provided that the
Executive does not waive any right to a trial by jury with respect to any action
in which he alleges a breach by the Company of its obligations under the last
sentence of Section 8(g) hereof.

18.      Headings.   The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.



--------------------------------------------------------------------------------

 

16

 

19.      Execution in Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

20.      Survivorship.  The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term of Employment (including, without
limitation, those under Sections 4, 5, 6, 7 and 8 hereof) shall survive such
expiration.

21.      Conditions to Payment and Acceleration; Section 409A of the Code.  The
intent of the parties is that payments and benefits under this Agreement be
exempt from or comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Executive shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payments shall be due to the
Executive under this Agreement until the Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. For purposes of this Agreement, each amount to be paid
or benefit to be provided shall be construed as a separate identified payment
for purposes of Section 409A of the Code, and any payments described in this
Agreement that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following the Executive’s termination of employment shall instead be paid on the
first business day after the date that is six months following the Executive’s
termination of employment (or death, if earlier). To the extent required to
avoid an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to the Executive) during any one year may not effect
amounts reimbursable or provided in any subsequent year; provided, however, that
with respect to any reimbursements for any taxes which the Executive would
become entitled to under the terms of the Agreement, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which the Executive remits the
related taxes.

[Signature page follows]



--------------------------------------------------------------------------------

 

17

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above mentioned, to be effective as of the Effective Date.

 

    MYLAN INC.,       by            

  /s/ Rodney L. Piatt

          Name:   Rodney L. Piatt           Title:   Chairman, Compensation
Committee        

  /s/ Robert J. Coury

          Robert J. Coury



--------------------------------------------------------------------------------

 

18

 

Schedule A

Specified duties consist of:

 

  —   Overall leadership and strategic direction of the Company;

 

  —   Providing guidance to the CEO and senior management of the Company;

 

  —   Coordination of activities of the Board;

 

  —   Oversight and key involvement in talent management;

 

  —   Communication with shareholders and other important constituencies;

 

  —   Transition of responsibilities to CEO;

 

  —   Strategic business development; and

 

  —   Mergers and acquisitions.